Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 26, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-3, 9, 11, 12, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1--3, 9, 11, 12, 14-17 are allowed for the reasons set forth in the previous office action.  
New claim 18 is added.  Claim 18 is directed to the retrofit kit and recites the novel and unobvious retrofit kit for a dental prosthesis comprising the prosthesis base having a combination of a valve body with a valve seat which are prefabricated such that they match one another, wherein the valve seat is configured for installation in a bore configured for installation in the prosthesis base and is attachable thereat by adhesive bonding or polymerization.  Further the claim requires that the valve body is a ventilation valve combined with a bleed valve, wherein both the ventilation valve and the bleed valve close automatically under pretension and only the ventilation valve may be opened by manual actuation.  Further still, the claim requires that the valve body of the ventilation valve and of the bleed valve ends in a valve body lip which extends on a tooth side of the prosthesis base and covers and closes the valve opening in the manner of a suction cup lip, which feature was distinguished from the prior art in the previous office action.
	Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez, can be reached on (571)272-4964.  The examiner’s alternate supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772